DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:
I. Claim 1, drawn to a system for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream comprising a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed and a mixed refrigerant compression system configured to provide refrigeration in the main heat exchanger, classified in F25J2270/66, multi-component refrigerant refrigeration.
II. Claim 16, drawn to a system for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream comprising a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed and a refrigerant compression system configured to provide refrigeration in the main heat exchanger, classified in F25J2270/66.
III. Claim 18, drawn to a system for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream comprising a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed and a mixed refrigerant compression system configured to provide refrigeration in the main heat exchanger, classified in F25J2270/66, multi-component refrigerant refrigeration.
Group II:
IV. Claim 12, drawn to a method for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream from a dehydrogenation reactor comprising the steps of a. partially condensing the effluent fluid stream so that a mixed phase effluent stream is formed; e. warming the net vapor stream, the combined stream, the separated liquid stream and a refrigerant stream to provide refrigeration for partially condensing the effluent fluid stream, classified in F25J1/006, F25J2210/02,F25J2270/04,40,42 focused on single component refrigeration systems, internal refrigeration systems, and external refrigeration systems.  Furthermore, sorption refrigeration, including subclasses F25B15/00 and F25B17/00 would include classification for claim 12.
The inventions are independent or distinct, each from the other because:
The inventions of group I and group II are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case group I, inventions I and III require there to be a mixed refrigerant compression system, where group II, the process, can be used with refrigerant that does not include a mixed refrigerant, such as a single component refrigerant, or an adsorption system.  Furthermore, invention II of group I requires that of a refrigerant compression system, and group II can be used with a refrigeration system that does not require compression, such as an adsorption refrigeration system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claims, along with Applicant’s numerous species/embodiments, contain language which allows for the metes and bounds of the claim to be either a single or multi refrigerant component system, that of which would be a burdensome search due to group II requiring that of refrigeration which does not include mixed refrigerants or refrigeration compression systems, such as sorption refrigeration systems, classified in F25B15/00 and F25B17/00. Furthermore, the numerous amount of locations for single component refrigerant systems as disclosed by Applicant in paragraph 0021, “The present disclosure is directed to a dehydrogenation separation unit that here uses a Mixed Refrigerant (MR) system, consisting of a MR compressor with heat exchangers and drums (or other separation devices), to provide the refrigeration required for the separation and recovery of the liquid olefin product. As examples only, the MR system can either use a single mixed refrigerant system or be a single mixed refrigerant system that is pre-cooled using a second refrigerant. As examples only, the MR mixture may be made up substantially of methane, ethylene and/or ethane. While embodiments of the disclosure are described below as using a MR system, a single component refrigerant (such as nitrogen) may alternatively be used.” would require a burdensome search in subclass F25J2270/04,40,42.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: drawn to Figs. 1 and 2, where Fig. 1 shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (38) comprising a separator (48) which divides the mixed refrigerant into a liquid and gas, upstream of the compressor (40), where a pump (49) is used to transfer liquid downstream of a cooler (42).  Fig. 2 is a genus of Fig. 1, where rather than using a pump, and the associated piping for removing liquid at the bottom of the separator, collecting the liquid within the separator, where it is stored until becoming a gas to be taken in by the compressor.  
Species B:  drawn to Fig. 3, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (38) comprising a compressor suction drum (224) which stores liquid mixed refrigerant while the gas portion within the drum is conveyed to a multi-stage compressor (172), two high pressure streams are delivered to an interstage Drum (176) and an accumulator (186), wherein a plurality of heat exchangers (shown as 110) exchanges heat between multiple fluid paths including the interstage drum and accumulator.
Species C: drawn to Figs. 4 and 5, where Fig. 4 show a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (38) comprising a first separator (48) and compressor suction drum (406), upstream of a multi-stage compressor (40 Fig. 2 is a genus of Fig. 1, where rather than using a pump, and the associated piping for removing liquid at the bottom of the separator, collecting the liquid within the separator, where it is stored until becoming a gas to be taken in by the compressor.  Species D: drawn to Fig. 6, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (668) comprising two compressors (676 and 684) in series, with a first compressor suction drum (673) upstream of the first compressor 676, and a second compressor suction drum (684) positioned between the first and second compressors.  A primary and secondary separator (608 and 618) distill cold gas vapor feed 602.  A single main heat exchanger (604) exchanges heat between the mixed refrigerant fluid conveyed within and the cold gas vapor feed (602).
Species E: drawn to Fig. 7, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (700) comprising three compressors (two unlabeled and 708) in series, with a first compressor suction drum (unlabeled) upstream of the first compressor, and a second compressor suction drum (unlabeled) positioned between the first and second compressors. A third compressor (708) is positioned downstream of the second compressor and is connected by a shaft to expansion turbine 718.  A single main heat exchanger (716) exchanges heat between the mixed refrigerant fluid conveyed within and a cold gas vapor feed (unlabeled).
Species F: drawn to Fig. 8, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (800) comprising four compressors (two unlabeled, 808 and 816) in series, with a first compressor suction drum (unlabled) upstream of the first compressor, and a second compressor suction drum (unlabeled) positioned between the first and second compressors. A third compressor (808) is positioned downstream of the second compressor and is connected by a shaft to expansion turbine 828. A fourth compressor (816) is positioned downstream of the third compressor (808) and is connected by a shaft to expansion turbine 836.   A single main heat exchanger (824) exchanges heat between the mixed refrigerant fluid conveyed within and a cold gas vapor feed (unlabeled).
Species G: drawn to Fig. 9, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (900) comprising two compressors (unlabeled) in series, with a first compressor suction drum upstream of the first compressor, and a second compressor suction drum (unlabeled) positioned between the first and second compressors.  A single primary separator (902) used to distill cold gas vapor feed 903.  A single main heat exchanger (904) exchanges heat between the mixed refrigerant fluid conveyed within and the cold gas vapor feed (903).
Species H: drawn to Fig. 10, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (1000) comprising two compressors (unlabeled) in series, with a first compressor suction drum upstream of the first compressor, and a second compressor suction drum (unlabeled) positioned between the first and second compressors.  Three phase separators (1002, 1003 and 1026) are used to distill cold gas vapor feed (unlabeled).  A single main heat exchanger (904) exchanges heat between the mixed refrigerant fluid conveyed within and the cold gas vapor feed.
Species I: drawn to Fig. 11, which shows a system for separating olefinic hydrocarbon and hydrogen comprising a mixed refrigerant compression system (1100) comprising two compressors (unlabeled) in series, with a first compressor suction drum upstream of the first compressor, and a second compressor suction drum (unlabeled) positioned between the first and second compressors.  A dischare drum (1102) positioned downstream of the second compressor distributes gas to main heat exchanger 111s as well as liquid from the discharge drum using pump 1108, where they are combined at junction 1107. A primary and secondary separator (unlabeled) distill cold gas vapor feed (unlabeled) which is in thermal communication with main heat exchanger 1112).

The species are independent or distinct because they include multiple structural features, as discussed above, which are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 12 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  due to the number of distinct species, and various differences between them, extensive searching would need to be completed in F25J1/00, where liquefying of gaseous mixtures such as hydrocarbons, are located, F25J1/0047, where general external refrigerant streams for liquefying a feed are found, wherein the structure of the separators and drums, are found in class 17C, while compressor are found in F04D.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Blake Johnston on 8/1/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763